El Juez Asociado Señor Sptyder
emitió la opinión del tribunal.
Los acusados fueron convictos por nn jurado en la corte de distrito de asesinato en segundo grado y sentenciados a veinte años de presidio. De dicta sentencia han apelado.
Julio Mercado Díaz era empleado por el Fiscal de Dis-trito de Ponee como nn agente privado. Investigaba casos para el Pueblo y declaraba en los juicios contra los acusa-dos en esos casos. En algunos de estos casos estaban en-vueltos amigos de Maximino Piazza, uno de los acusados en' este caso. También investigó casos contra el propio Maxi-mino Piazza, incluyendo una acusación de asesinato por la que el último fué juzgado junto con Ramón Ruiz. En aquel caso Ruiz fué convicto y Maximino Piazza absuelto. Sin embargo, posteriormente Maximino Piazza visitó al fiscal de distrito y le dijo que él era culpable del crimen y que Ruiz en realidad era inocente. Entonces el Fiscal de Distrito or-denó a Mercado que reinvestigara el caso.
En septiembre 19 de 1940, a las 6:30 de la noche, Mercado fué con unos amigos a nn restaurante en Ponce, pro-piedad de Ramón Ruiz. Para aquella época estaba pendiente' ante este tribunal una apelación interpuesta por Ruiz en el caso de asesinato. Mercado y sus amigos se dieron unos tra-gos. Mientras estaban bebiendo llegaron Maximino y Domingo Piazza, los dos he'rmanos que son los acusados en este caso. Como a las ocho de la noche los amigos de Mercado se fueron. Para aquel momento Mercado ya se había to-mado cuatro tragos.
Cuando Mercado finalmente se fué del restaurante a las diez de la noche, estaba en completo estado de embriaguez, sin poder pararse o caminar y literalmente fué sacado del ■sitio por los hermanos Piazza. Los tres se encaminaron ha-cia un lugar en Ponce conocido como “El Vigía”, donde más tarde se encontró el cadáver de Mercado. Durante el reco-rrido se encontraron varias personas, quienes, fueron testi-*578gos en el juicio de este caso. Estas últimas declararon que Mercado estaba “casi muerto” y que los hermanos Piazza lo iban maltratando, permitiendo que se cayera, lo arrastra-ban y ocasionalmente lo cargaban. Estos testigos afirmaron que los hermanos Piazza parecía que estaban sobrios, y dijeron que llevaban a Mercado a su casa porque estaba “pi-cado”.
La prueba reveló que durante este recorrido Mercado te-nía una “vaqueta”, pero no tenía en ella arma de fuego alguna. Uno de los testigos ayudó a los Piazza a llevar a Mercado al sitio donde se encontró más tarde su cadáver. Declaró que cuando él se retiraba Domingo Piazza le dis-paró un tiro a Mercado, que estaba acostado en el suelo, con el revólver que se identificó en el juicio como perteneciente a Mercado. También declaró que Maximino Piazza, después de decirle a Domingo “vamos a rematarlo, antes de que nos •vaya a culpar”, cogió el revólver y disparó dos tiros más contra Mercado.
Cuando se descubrió al otro día el cadáver de Mercado, se encontraron cerca de él dos balas que de acuerdo con el testimonio pericial habían sido disparadas por su propio re-vólver. También se encontró cerca del cadáver su cartera, que estaba vacía, y en los bolsillos una citación dirigida a los fiadores de Maximino Piazza en un caso crimihal que es-taba pendiente contra éste, para que expusieren las razones que tuvieren por las cuales no se les debía confiscar su fianza.
Los hermanos Piazza, que vivían cerca del sitio donde ocurrió el crimen, fueron interrogados, entre otros, por el fiscal de distrito cuando éste llegó al sitio del crimen al día siguiente. Al principio los hermanos Piazza negaron toda conexión con la muerte, pero cuando el fiscal de distrito em-pezó a interrogar al testigo que había presenciado los dis-paros, Maximino Piazza interrumpió' al fiscal de distrito y le dijo que no investigara más, que su hermano Domingo era -él hombre que había dado muerte a Mercado! Entonces Ma-*579ximino le ordenó a Domingo que fuera a su casa y le trajera al fiscal de distrito el revólver con el cual había dado muerte a Mercado. Domingo fue a su casa y trajo el revólver de Mercado.
Los acusados alegaron que ellos y Mercado se habían emborrachado juntos y que llevaban a Mercado a la casa de Maximino para que le pasara la borrachera; que de momento Mercado se alborotó y exigía que se le dijese hacia dónde lo llevaban; que Mercado le dió una patada a Domingo 'y le golpeó en el pecho con el cabo de su revólver, el cual llevaba entre el cinturón de sus pantalones y la camisa; que en la lucha que surgió Domingo le arrebató el arma de fuego a Mercado; que cuando Mercado le agarró la muñeca, Domingo disparó un tiro en defensa de su vida, continuando los disparos después que Mercado cayó al suelo; que Maxi-mino Piazza no solamente no tomó parte en la pelea, si que trató infructuosamente de evitar que Domingo disparara a Mercado.
Los'acusados alegan que la corte de distrito come-tió error al permitir prueba de que el interfecto había estado investigando otros supuestos crímenes de Maximino Piazza. La regla de que otros actos de mala conducta del acusado no pueden ser introducidos en evidencia en un caso criminal está sujeta a algunas excepciones. Underhill’s Criminal Evidence, cuarta edición, sección 184, pág. 337, indica que “ . . . puede demostrarse que la víctima de un homicidio, por el cual el acusado está siendo juzgado, era un oficial de la policía u otra persona quien al momento de ser matado, estaba investigando las circunstancias de otro delito anterior e independiente del cual se sospechaba del acusado.” Wharton’s Criminal Evidence, undécima edición, vol. I, sección ■345, pág. 490, establece la regla como sigue: “En ciertas clases de casos, ofensas colaterales pueden demostrarse para probar los procesos mentales o la actitud mental del acusado. Esto incluye cinco cosas diferentes: (1) Motivo — como la *580comisión del delito imputado para suprimir evidencia de al-gún otro delito; . . . ”. Recientemente hemos estudiado en toda su extensión este asunto en Pueblo v. González, 57 D.P.R. 744.
La prueba en cuanto a que Mercado estaba investigando para el fiscal los supuestos delitos de Maximino Piazza era de suma importancia para demostrar el motivo para la co-misión del delito aquí imputado a los hermanos Piazza. No hubo error al permitir esta prueba. La corte motu proprio cuidadosamente limitó esta prueba al instruir al jurado al momento de su presentación que la considerara en cuanto al alegado motivo, y para ningún otro propósito.
Lo que hemos dicho dispone igualmente del error seña-lado al admitir como exhibit la citación a los fiadores de Ma-ximino Piazza para que expusieren las razones que tuvieren por las cuales no se les debía confiscar su fianza en un caso criminal pendiente contra Maximino Piazza. En verdad, el hecho de que esta citación se encontrara en la persona del interfecto era en sí mismo altamente significativo.
La declaración del fiscal de distrito en cuanto al caso de asesinato en el que se absolvió a Maximino Piazza y se de-claró culpable a Ramón Ruiz también era admisible como tendiente a demostrar el motivo en este caso. El fiscal de distrito había declarado anteriormente, sin contradicción, que después del juicio en aquel caso Maximino Piazza había ve-nido a verle y le había dicho que él era culpable en vez de serlo Ruiz. Claramente era el deber del fiscal de distrito reinvestigar el caso para evitar una posible injusticia. El hecho de que el fiscal de distrito le confiara esta investiga-ción a Mercado era sin lugar a dudas de importancia en cuanto a establecer el motivo de los hermanos Piazza en el caso de autos.
La acusación alega que, “actuando de común acuerdo y en concierto”, los dos acusados dieron muerte a Mercado. Sigue alegando la acusación que Maximino Piazza acometió *581y agredió al interfecto en diversas partes del cuerpo con nna barra de hierro, y qne el acusado Domingo Piazza le hizo varios disparos de revólver en la cabeza.
Maximino Piazza señala error por el fundamento de qne en cuanto a él existe una incongruencia fatal. Alega que no hubo prueba de la cual pudiera concluir el jurado que él ha-bía participado en la muerte del interfecto, golpeándole con una barra de hierro. Considera que al dejar la prueba de ajustarse a la acusación, esto justifica su absolución. Véanse Berger v. United States, 295 U. S. 78, 82; Pueblo v. Mediavilla, 54 D.P.R. 583, 585.
Sin embargo, hubo prueba de que tanto Maximino como Domingo Piazza le hicieron disparos al interfecto. Como hemos visto, también hubo otra prueba que demostraba una conducta por ambos acusados que culminó en la muerte de Mercado. De todo el récord el jurado pudo muy bien con-cluir que los dos acusados, “actuando de común acuerdo y en concierto,” dieron muerte a Mercado. En tal caso la ale-gación en cuanto al empleo de la barra de hierro estaba de más (surplusage) y así debe ser tratada. Sería por lo tanto inmaterial cuál de los acusados en realidad hizo uso del arma que causó la muerte a Mercado. Sección 36, Código Penal, ed. 1937; Pueblo v. Vélez et al., 32 D.P.R. 382.
Además, hubo testimonio médico de que algunas de las heridas infligidas al interfecto pudieron causarse con una barra de hierro. Y en un registro efectuado en la casa de Maximino poco después del crimen se encontró una barra de hierro propiedad de éste, y en el juicio se introdujo en evi-dencia. Por tanto, el jurado estuvo justificado al concluir bajo este testimonio que Maximino participó en la muerte de la manera alegada en la acusación.
 No hubo error en la manera en que la corte de dis-trito trató las declaraciones juradas de los acusados toma-das por el fiscal de distrito el día después de la muerte. Los acusados se quejan de que no se le exigió al fiscal de distrito *582que estableciera como materia preliminar la naturaleza vo-luntaria de estas declaraciones. Pero es que estas declara-ciones nunca se ofrecieron en evidencia. Meramente se iden-tificaron por el taquígrafo del fiscal de distrito y la corte hizo constar con suficiente claridad que ellas no estaban en evidencia. En verdad, el récord demuestra que nunca se con-virtieron en “exhibits” que fueron considerados por el ju-rado.
Más aún, las declaraciones estaban de acuerdo con la teoría adelantada por los acusados en el juicio, y sustancial-mente reiteraban la posición asumida por Domingo Piazza en su declaración: a saber, que Domingo había dado muerte al interfecto en defensa propia y que Maximino no participó en la muerte en manera alguna. No constituyendo una con-fesión, el carácter voluntario de tal declaración no tiene que ser probado antes de ser admitida. Pueblo v. Dones, 56 D.P.R. 211, 220.
De igual manera no hallamos error en la forma en que el fiscal de distrito utilizó la declaración jurada de Domingo Piazza al contrainterrogarlo. Él había declarado que el interfecto le había dado una patada y le había golpeado en el pecho con el cabo de su revólver antes de que dispa-rara a Mercado. El fiscal de distrito tenía derecho a im-pugnar su credibilidad demostrando en el contrainterrogato-rio que él había omitido hacer estas manifestaciones cuando prestó su declaración jurada ante el fiscal de distrito. En verdad no hubo objeción por parte de la defensa mientras el fiscal de distrito practicaba el contrainterrogatorio.
Los acusados se quejan de la negativa de la corte de distrito a permitir que el jefe de la policía de Ponce decla-rara que el interfecto nunca tuvo registrada un arma de fuego. Aún asumiendo que la defensa hubiera puesto en “issue” la mala reputación del interfecto en forma apro-piada y hubiera alegado que tal reputación era conocida por los acusados, esto no se podía probar por supuestos actos *583específicos, de mala conducta o. violaciones de ley i' Underr fiill’s Criminal Evidence, cnarta edición, sección 562-, páginas 1111-16; Pueblo v. Ramírez, 37 D.P.R. 87, 96, 97. La corte no cometió error al excluir tal declaración.
Los acusados señalan también como errores la negar tiva de la corte de distrito en dos ocasiones a declarar coi lngar mociones de mistrial basadas en los comentarios del fiscal de distrito en su informe final al jurado. En una oca-sión el fiscal de distrito argumentaba que la cartera perte-neciente al interfecto contenía algún dinero cuando él salió del restaurante, pero que había sido encontrada vacía en el lugar del crimen. La defensa argumentó que no había evi-dencia en cuanto a que la cartera contenía dinero alguno antes de la muerte. No obstante, hubo prueba al efecto de que Mercado había pagado la cuenta del licor que se consumió antes de salir del restaurante y no es una inferencia entera-mente, irrazonable que le sobrase algún dinero cuando él y los acusados se retiraron. De cualquier modo la corte sub-sanó cualquier posible error instruyendo al jurado que no había tal evidencia, y de que el jurado debía ignorar el co-mentario del fiscal de distrito sobre esta cuestión, y debían borrarlo de sus mentes. * .
La segunda moción surgió cuando el fiscal de distrito ar-gumentó que los acusados deliberadamente habían emborra-chado al interfecto. Creemos que hubo suficiente prueba fie la cual se podía llegar a esta inferencia. También aquí la corte fué excepcionalmente liberal al subsanar cualquier po-sible error instruyendo al jurado que en el récord no había tal evidencia y que hicieran caso omiso de los comentarios del fiscal de distrito.
Cuando el secretario de la corte leyó originalmente el veredicto en voz alta, éste leía como sigue: “Nosotros, los señores del Jurado, declaramos al acusado Maximino Piazza y Domingo Piazza . . . del delito de asesinato en segundo grado.”. Toda vez que el jurádo había omitido insertar en *584sil veredicto escrito la palabra “culpables” o las palabras “no culpables”, la corte les ordenó que regresaran al salón del jurado para que corrigieran su veredicto. Poco tiempo después, el jurado regresó a la corte y rindió su veredicto, ■el cual había sido completado insertando la palabra “culpa-bles” en el espacio en blanco.
La corte preguntó al jurado si éste era el veredicto de cada uno de ellos, y el abogado de la defensa preguntó a cada uno de los jurados si ése había sido su veredicto. La corte entonces preguntó si el veredicto rendido había sido el veredicto del jurado tanto antes como después de haber sido corregido. A estas preguntas se contestó en la afirmativa. En respuesta a preguntas del abogado de los acusados uno de los jurados explicó que simplemente había ocurrido una omisión en la inserción de la palabra “culpables” al escribir el veredicto, de lo cual se dieron cuenta por primera vez cuando el secretario en corte abierta leyó el veredicto en alta voz.
La corte denegó correctamente una moción de mistrial por el fundamento de que el veredicto rendido era nulo. Pué una explicación plausible la de que la palabra “culpables” se había omitido inadvertidamente. Si el jurado hubiera te-nido en mente rendir un veredicto de no culpable, claramente no hubiera insertado en su veredicto las palabras “en se-gundo grado”. En este caso todavía no se había disuelto el jurado cuando se descubrió el error. La corte actuó correc-tamente al ordenar al jurado, que estaba todavía bajo su control, que reanudara sus deliberaciones y corrigiera su ve-redicto. Las autoridades claramente sostienen este punto de vista. Sección 288, Código de Enjuiciamiento Criminal, ed. 1935; Pueblo v. Dones, 56 D.P.R. 211, 223, 224; Pueblo v. López, 39 D.P.R. 766, 767; People v. Jenkins, 56 Calif. 4; Marable v. State, 157 So. 861 (Ala.).
Los errores restantes no merecen seria consideración. Los acusados alegan que el jurado cometió error al negarse *585a darle crédito a su teoría de defensa propia. El récord está repleto de declaraciones que justifican un veredicto de ase-sinato en primer grado. El jurado prefirió dar crédito a los testigos del Pueblo, y quizás fué indebidamente indulgente al rendir un veredicto 'de asesinato en segundo grado.
El error general de que las instrucciones fueron erróneas, incompletas y confusas {misleading) está entera-mente falto de base. Los acusados no se quejan de ninguna instrucción en particular. Como cuestión de hecbo, durante el juicio sólo tomaron una excepción general a las instruc-ciones en total. Hemos resuelto repetidamente que tal ex-cepción no protege ningún supuesto error en apelación.’ No obstante fiemos considerado todas las instrucciones y llegado a la conclusión de que la corte instruyó al jurado de manera amplia, correcta e imparcial.
Los acusados se quejan de que la corte de distrito abusó de su discreción al sentenciarlos a veinte años de presidio. Bajo todas las circunstancias creemos que la corte inferior estaba enteramente justificada al imponer esta sentencia.

La sentencia de la corte de distrito será confirmada.